UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6452


UNULA BOO SHAWN ABEBE, a/k/a Unula B Abebe,

                Plaintiff - Appellant,

          v.

LIEUTENANT   SCOTT;   KAREN  MCCULLOUGH;   SHARONDA  SUTTON;
LIEUTENANT HUDSON; KENNETH PARKER; ROBERT STEVENSON; LULA
JOHNSON; AL WALKER; NURSE JOHNSON; LIEUTENANT S. JACKSON;
PERCY JONES; LIEUTENANT CARTER; SOUTH CAROLINA; WILLIE
SIMMONS; LIEUTENANT T JOHNSON; SERGEANT DEVON SCOTT;
SERGEANT FOGAL; SERGEANT H WRIGHT; SERGEANT J C WILLIAMS;
SERGEANT   GLASS;   SERGEANT  OAKMAN;   SERGEANT   R  JONES;
LIEUTENANT FALEY; CORPORAL FURGAL; CORPORAL DOOLEY; CORPORAL
COREY BECKETT; LARRY CATLIDGE; JERMAINE MCCOY; JOHN ENGLISH;
CLIFTON DAVENPORT; M BRADY; OFFICER MCDANIELS; OFFICER COX;
OFFICER STONE; OFFICER SOREZ; OFFICER ROBERTS; OFFICER
BROWN; JOHN IRMO; J DIXON; T EDMOND; CORPORAL MANLEY;
OFFICER HAMLETON; OFFICER MOSES; ROSELYN ELERBY; ANN
HALLMAN; INVESTIGATOR HURT; SERGEANT T ESTERLINE; OFFICER
WILLIAMS; LIEUTENANT R JEFFERSON; AARON WILSON; OFFICER
FANT; OFC HARDY; OFC GRITTLE; OFFICER MS COOK; OFFICER MR
COOK; OFC DICKSON; DOCTOR JOHN B. TOMARCHIO; WILLIAM BYARS;
MAURICE GREEN,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Kaymani Daniels West, Magistrate
Judge. (5:11-cv-02750-MBS-KDW)


Submitted:   July 26, 2012                 Decided:   August 1, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Unula Boo Shawn Abebe, Appellant Pro Se.  Mason Abram Summers,
RICHARDSON, PLOWDEN & ROBINSON, PA, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Unula Boo Shawn Abebe seeks to appeal the magistrate

judge’s text order denying his motions for judicial notice and

for relief from order.            This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2006), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).           The order Abebe seeks to appeal is

neither    a    final   order    nor    an    appealable     interlocutory    or

collateral order.       Accordingly, we dismiss the appeal for lack

of jurisdiction and deny as moot Abebe’s motion for hearing en

banc.      We dispense with oral argument because the facts and

legal    contentions    are     adequately     presented    in   the    materials

before    the   court   and   argument       would   not   aid   the   decisional

process.



                                                                        DISMISSED




                                        3